Citation Nr: 1014588	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  09-29 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly pension benefits.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to 
January 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.

The Veteran requested a hearing before a member of the Board 
in his August 2009 substantive appeal, but withdrew his 
request in a January 2010 letter submitted by the Veteran's 
representative.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran requires 
the aid of another person in order to perform activities of 
daily living and protect himself from the hazards of his 
daily environment.  

2.  The Veteran does not have single disability that is 
individually ratable as 100 percent disabling under 38  
C.F.R., Part 4, of the rating schedule.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a special monthly pension 
benefits based on the need for regular aid and attendance 
have been met.  38 U.S.C.A. §§ 1502, 1541, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.351, 
3.352 (2009). 

2.  The criteria for an award of special monthly pension at 
the housebound rate have not been met.  38 U.S.C.A. § 1502(c) 
(West 2002); 38 C.F.R. § 3.351(a)(1), (d) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For purposes of special monthly pension, the need for aid and 
attendance is defined as helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person.  38 C.F.R.  § 3.351(b).  The appellant will 
be considered in need of aid and attendance if he or she is 
(1) blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; (2) is 
a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 C.F.R.  § 3.351(c).

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance: the inability of a claimant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will  
not include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant  
to feed herself through loss of coordination of upper  
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  The particular personal functions which the claimant 
is unable to perform should be considered in connection with 
his or her condition as a whole.  It is only necessary that 
the evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  Determinations that the claimant is so helpless, as to 
be in need of regular aid and attendance will not be based 
solely on an opinion that the claimant's condition is such 
that it would require her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App.  
222, 224 (1996). 

Regarding entitlement to special monthly pension at the 
housebound rate, that benefit is payable to a Veteran who 
does not qualify for aid and attendance if the Veteran, in 
addition to having a single permanent disability rated 100 
percent disabling under 38 C.F.R. Part 4, also has additional 
disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling and involving 
different anatomical segments or bodily systems, or; is 
permanently housebound by reason of disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. § 
3.351(d). 

The Veteran was afforded a VA aid and attendance examination 
in March 2008 by Dr. R.L..  The Veteran reported that he had 
hereditary retinitis pigmentosa which resulted in poor night 
vision, blurry vision, and narrowed peripheral vision.  As a 
result, he often stumbles, falls, or bumps into objects when 
he walks.

The examiner noted that the Veteran was able to do most 
activities of daily living, but required his wife's 
assistance and supervision to do so because of his impaired 
vision.  The Veteran was unable to dress or undress himself 
and needed his wife's assistance to ambulate.  She opined 
that the Veteran's visions problems, as well as ear problems, 
affect the Veteran's ability to protect himself from the 
hazards of his daily environment, and concluded that the 
Veteran's eye problems result in a need for aid and 
attendance.  

The Veteran was also afforded a general medical examination.  
The Veteran was diagnosed with retinitis pigmentosa and 
chronic cystitis with possible infiltrating lesion.  The 
examiner, Dr. L.B., concluded that these disabilities had a 
moderate effect on the Veteran's activities of daily living.  

The Veteran was also afforded an eye examination in March 
2008 by Dr. J.R..  The Veteran reported blurring of vision 
and night blindness due to his eye disability.  While the 
Veteran's visual acuity was not worse than 5/200, the Veteran 
suffered from retinitis pigmentosa and senile, incipient 
cataracts.  The examiner concluded that the Veteran's eye 
problems would severely affect the Veteran's activities of 
daily living and prevent him from driving.  The examiner 
recommended that the Veteran be provided aid and attendance 
due to the severity of his eye disabilities.  

Also of record is a May 2009 letter from a private 
ophthalmologist, Dr. C.N., who stated that the Veteran's 
visual impairment is severe enough to classify him as legally 
blind.  He reported that the Veteran has very poor visual 
acuity and extremely restricted visual fields in both eyes.  

While there is conflicting evidence regarding how severely 
the Veteran's activities of daily living are effected by his 
disabilities, the Board finds that the preponderance of the 
evidence supports a finding that due to his eye disability, 
the Veteran is unable to perform activities of daily living 
such as, for example, dressing and undressing or walking 
without assistance and is unable to protect himself from the 
hazards of everyday life.  Both Dr. J.R. and Dr. R.L. 
recommended that the Veteran be provided with aid and 
assistance due to his eye disability.  The Board finds the 
opinion of Dr. J.R. to be particularly probative since he is 
an ophthalmologist and thus has special knowledge of diseases 
of the eye and the effects of those diseases.  

In conclusion, the Board finds that entitlement to special 
monthly pension benefits based on the need regular for aid 
and attendance is warranted.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).

As the Veteran been granted to entitlement to special monthly 
pension based on need for regular aid and attendance, it is 
unnecessary for the Board to address the Veteran's 
entitlement to special monthly pension based on housebound 
status.  However, as the Veteran has no single permanent 
disability rated 100 percent disabling, the Veteran does not 
meet the criteria for a special monthly pension based on 
housebound status.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefits sought 
on appeal- entitlement to special monthly pension benefits.  
Accordingly, either the duty to notify or the duty to assist 
need not be further discussed.  

ORDER

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance is granted.  

Entitlement to special monthly pension benefits based on 
housebound status is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


